Citation Nr: 0032020	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20% disabling.

(The issues of entitlement to service connection for a 
bilateral eye disorder and for residuals of trichinosis other 
than eye pathology were the subject of a separate appellate 
decision dated 24 June 1998.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1952 to June 
1971.  This appeal originally arose from a January 1993 
rating action which denied a rating in excess of 10% for 
prostatitis.  In November 1993, the veteran gave testimony at 
a hearing on appeal before a hearing officer at the RO.

By decision of April 1996, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence.  By rating action of April 1997, the RO 
granted an increased rating from 10% to 20% for prostatitis.  
In December 1997, the veteran filed a Notice of Disagreement 
therewith, claiming entitlement to a rating in excess of 20%.

By decision of June 1998, the Board denied a rating in excess 
of 20% for prostatitis.  By Order of April 2000, the U.S. 
Court of Appeals for Veterans Claims (Court) vacated the June 
1998 Board decision on appeal to the Court, and remanded the 
issue of an increased rating for prostatitis to the Board for 
further proceedings consistent with the Order.


REMAND

In its April 2000 Remand Order vacating the June 1998 Board 
decision, the Court raised several matters involving the 
interpretation of medical evidence regarding the 
genitourinary system.  The Board finds that these matters 
would best be resolved by obtaining comments from a physician 
on further VA examination of the veteran prior to an 
appellate decision in this case.  Accordingly, this case is 
REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and the dates of 
treatment by, all providers of medical 
treatment and evaluation for prostate 
pathology from 1998 to the present 
time.  He should also be requested to 
sign and submit appropriate forms 
authorizing the VA to obtain copies of 
any such records from non-VA medical 
providers.  Thereafter, the RO should 
contact those medical providers (to 
include the VA Medical Centers in  
Mountain Home, Tennessee and Augusta, 
Georgia) and request copies of any and 
all such records, which should then be 
associated with the claims folder.  

2. After the abovementioned records have 
been received, the veteran should be 
afforded a special VA urologic 
examination to determine the nature 
and degree of severity of all current 
prostate disorders.  The claims folder 
and a copy of this Remand Order must 
be made available to and reviewed by 
the examiner prior to the examination. 
All indicated special studies should 
be performed and clinical findings 
reported in detail.  The examiner 
should comment on the degree of 
severity of all manifestations of any 
prostate disorders, to include any 
signs or symptoms of voiding 
dysfunction, urinary frequency, 
obstructed voiding, and urinary tract 
infection.  With respect to voiding 
dysfunction, he should comment as to 
whether the veteran has continual 
urinary leakage, post-surgical urinary 
diversion, or urinary or stress 
incontinence requiring (a) the wearing 
of absorbent materials which must be 
changed less than 2 times per day, or 
(b) the wearing of absorbent materials 
which must be changed 2 to 4 times per 
day, or      (c) the use of an 
appliance or the wearing of absorbent 
materials which must be changed more 
than 4 times per day.  With respect to 
urinary tract infection, the examiner 
should comment as to whether the 
veteran (a) requires long-term drug 
therapy with 1 to 2 hospitalizations 
per year and/or intermittent intensive 
management, or (b) suffers from 
recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than          
2 times per year), and/or requiring 
continuous intensive management, or 
(c) has poor renal function.  He 
should also specify whether voiding 
dysfunction or urinary tract infection 
is predominant.  With respect to 
urinary frequency, the examiner should 
comment as to whether the veteran (a) 
has a daytime voiding interval between   
2 and 3 hours, or awakens to void 2 
times per night, or (b) has a daytime 
voiding interval between 1 and 2 
hours, or awakens to void 3 to 4 times 
per night, or (c) has a daytime 
voiding interval less than 1 hour, or 
awakens to void 5 or more times per 
night.  With respect to obstructed 
voiding, the examiner should comment 
as to whether the veteran has urinary 
retention requiring intermittent or 
continuous catheterization.  The 
examiner should also comment as to 
whether the veteran has functional 
disturbance of the bladder which may 
be characterized as (a) mild, or (b) 
moderate, with pyuria and diurnal and 
nocturnal frequency, or       (c) 
moderately severe, with diurnal and 
nocturnal frequency with pain and 
tenesmus, or (d) severe, with 
urination at intervals of 1 hour or 
less and a contracted bladder, or (e) 
there is incontinence requiring the 
constant wearing of an appliance.  

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been completed.  If any development is 
incomplete, including if the 
examination report does not contain 
all requested medical comments, 
appropriate corrective action should 
be implemented.

4. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  
In adjudicating the issue of an 
increased rating for prostatitis, the 
RO should consider all rating criteria 
which the medical evidence shows are 
potentially applicable to the 
veteran's prostate disorder, and 
assign a percentage disability rating 
under either the rating criteria of 
38 C.F.R. § 4.115(a) in effect prior 
to 17 February 1994, or the rating 
criteria of 38 C.F.R. § 4.115(a), (b) 
in effect on and after 17 February 
1994, whichever is more favorable to 
the veteran.  See Karnas v. Derwinski,  
1 Vet. App. 308 (1991).  

5. If the veteran's claim has not been 
granted, he and his representative 
should be issued an appropriate 
Supplemental Statement of the Case 
which relates any manifestations of a 
prostate disorder which are identified 
to rating criteria set forth at 
38 C.F.R. § 4.115(a) (as in effect 
prior to 17 February 1994) and 
38 C.F.R. § 4.115(a), (b) (as in 
effect on and after 17 February 1994).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

(The issues of entitlement to service connection for a 
bilateral eye disorder and for residuals of trichinosis other 
than eye pathology were the subject of a separate appellate 
decision dated 24 June 1998.)


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


